UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: May 6, 2011 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 001-34245 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item 2.02 Results of Operations and Financial Condition. On May 6, 2011, The York Water Company issued a press release announcing its first quarter 2011 financial results.The press release is being furnished with this Current Report on Form 8-K Exhibit 99.1 and is hereby incorporated herein by reference.This report (including the exhibit) shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference in any filing made by the Registrant pursuant to the Securities Act of 1933, as amended, other than to the extent that such filing incorporates by reference any or all of such information by express reference thereto. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description of Exhibit Press Release, May 6, 2011, issued by the York Water Company THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE YORK WATER COMPANY Date: May 6, 2011 By: /s/Kathleen M. Miller Kathleen M. Miller Chief Financial Officer
